Title: From John Adams to Benjamin Waterhouse, 21 October 1821
From: Adams, John
To: Waterhouse, Benjamin



dear Sir
Montezillo Oct 21, 1821

The ha rare happiness we have injoyed in the society of J Q A and his family, the consiquent occupations amusements & intercourse of visits and social festivities as well as grave lectures & solemn disquisitions, have prevented my acknowledgement of yours of the 18th. of September.—I must add to all this something of an opposite character eyes distempered almost to blindness, knees & hands trembling over the grave, I realy found my home on my return from Princtown more agreeable I believe even for the Calamity it has suffered  the feelings of gratitude to my kind Neighbours for their great exertions in saveing me a place where to lay my head, were, and are delicious. What will be the end of the air of Nebuchadnazzer the second as you call him very wickedly tho’ very aptly I know not but I am told that the cholera morbus is as much a family disorder as the kings evil as many of the family have died of it. It happens however that Bonaparte who was not of the family had died of it at St Helena—not long before the Queen died of it in London—far be it from me to suspect any other cause for the mortality of these illustrious personages than cholera morbus; there is too strong a propensity in the world—to give malignant interpretations to actions & events, especially when party passions are gratified by them and factious view promoted; When my illustrious friend the Baron Van der Capellen de Poll died, strong suspicions were entertained & virulent assertions made that he died by poison—I did not believed & constantly discountenanced all such insinuations & I do the same upon this occassion. I will not believe that even courtiers in the present age can be so meanly diabolical as to practice such secret infernal arts, yet I cannot forget upon this occasion a memorable anecdote of half a century ago—an old woman of in the county of Essex—& her son were indicted for the murder of his wife by poison, the circumstances of the case & the symptoms of the disorder were published in the newspaper; the Boston physicians Drs Nathaniel Berkins—Lloyd & Warren, indeed all the physicians in Boston were of opinion that the symptoms were exactly those of the cholera morbus. I am not about to give a report of the trial, but those physicians gave their testimonies upon the trial to this effect—if if such is the similitude between arsenic & cholera it may be expected that suspicions will spread & take root that the riddance of two such personages was by different means than cholera—It is to be lamented that such prejudices should be so easily excited so mischievous in their effects and so difficult to be confuted. I have been told by able physicians that the gas of the stomach is sometimes vitiated to such a degree as to become a real poison—the peculiar lives of distress & anxiety of Napoleon & Caroline may have have produced such an effect upon them juices of their intestines & I have known an instance in common life in wh’ similar causes produced such an effect—at any rate I will not suspect voluntary    poison in either of these cases I might add that  Y’r great skill in all these sciences will enable you to judge better than y’r friend & humble servant
John Adams